DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a Non-Final Detailed Action in response to amendment filed on 23 August 2021.  The present application claims 1-5 & 7-9 & 11-20, submitted on 23 August 2021 are pending. Applicants’ cancelation of claims 6 & 10, indicated on 23 August 2021 has been acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9 & 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marczyk (U.S. Pub. No. 2016/0100839).
Regarding claims 1, Marczyk discloses (Figure 2 and Figure 3) a surgical system (10) comprising: an adapter assembly (30) including a first storage device (32); an end effector (40) configured to couple to a distal portion of the adapter assembly (30), the end effector (40) including a second storage device (42); and a surgical device (10) configured to couple to a proximal portion of the adapter assembly (see Paragraphs 0029), the surgical device (10) including: a power source; a motor (23) coupled to the power source, the motor (23) configured to actuate at least one of the adapter assembly or the end effector (see Paragraph 0032); a memory (see Paragraph 0051); and a controller (22) operatively coupled to the motor (23) and configured to: calibrate the motor (23) during a first calibration while the adapter assembly (30) is actuated by the motor (see Paragraph 0032 and Paragraph 0033); calibrate the motor (23) during a second calibration while the end effector (40) is coupled to the adapter assembly and the end effector (40) is actuated by the motor (23); obtain calibration data during the first calibration and the second calibration (see Paragraph 0040); store calibration data in the memory in response to calibration of the motor (see Paragraph 0039 and Paragraph 0040); and update at least one of the first storage device (32) or the second storage device (42) based on the calibration data (see Paragraph 0046 & Paragraph 0050).
Regarding claim 2, Marczyk discloses (Figure 2 and Figure 3) a force sensor (34) coupled to at least one of the adapter assembly, the end effector, or the motor, the force sensor configured to measure a force imparted on at least one of the adapter assembly, the end effector, or the motor (see Paragraph 0039).
Regarding claim 3 Marczyk discloses (Figure 2 and Figure 3) wherein the force sensor (24) is coupled to the controller (22) and is configured to provide a force measurement signal indicative of the force (see Paragraph 0039 & Paragraph 0046).
Regarding claim 4, Marczyk discloses (Figure 2 and Figure 3) wherein the calibration data in the memory based on the force measurement signal (see Paragraph 0039)
Regarding claim 5, Marczyk discloses (Figure 2 and Figure 3) wherein the controller (22) is further configured to operate the motor (23) based on the calibration data (see Paragraph 0032 & Paragraph 0033). 
Regarding claim 7, Marczyk discloses (Figure 2 and Figure 3) wherein the first storage device stores a first value corresponding to operation of the adapter assembly (see Paragraph 0039).
Regarding claim 8, Marczyk discloses (Figure 2 and Figure 3) wherein the controller (22) is further configured to read the first value and to adjust the first value based on the calibration data to obtain an adjusted first value (see Paragraph 0033 & Paragraph 0034).
Regarding claim 9, Marczyk discloses (Figure 2 and Figure 3) wherein the controller (22) is further configured to operate the motor (23) based on the adjusted first value (see Paragraph 0032 & Paragraph 0039).
Regarding claim 11, Marczyk discloses (Figure 2 and Figure 3) wherein the second storage device stores a second value corresponding to operation of the adapter assembly (see Paragraph 0040).
Regarding claim 12, Marczyk discloses (Figure 2 and Figure 3) wherein the controller (22) is further configured to read the second value and to adjust the second value based on the calibration data to obtain an adjusted second value (see Paragraph 0033 & Paragraph 0046).
Regarding claim 13, Marczyk discloses (Figure 2 and Figure 3) wherein the controller (22) is configured to operate the motor (23) based on the adjusted second value (see Paragraph 0032 & Paragraph 0040).

Allowable Subject Matter
Claims 14-20 are in condition for allowance. Independent Claim 14 as currently amended includes a method of calibrating a motor for a surgical system by attaching an adapter assembly and energizing the motor to actuate the adapter assembly to measure a first parameter associated with the actuation of the adapter assembly.  Such a combination of structural elements, and their relationships to one another, are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.

Response to Arguments
Applicant's arguments filed 23 August 2021 have been fully considered but they are not persuasive. Applicant asserts prior art Marcyk fails to disclose calibrating and obtaining data for a motor with an adapter assembly without the end effector and calibrating the motor with both the adapter assembly and end effector.
The Examiner respectfully contends Applicant position with respect to the features upon which Applicant relies (i.e., calibrating and obtaining data for a motor with an adapter assembly without the end effector and calibrating the motor with both the adapter assembly and end effector) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification 
Therefore, with the Examiners broadest reasonable interpretation of the presented claim the Examiner has deem the prior art to meet the limitations set forth by the metes and bound of the claim, thereby rendering the rejection proper and to be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/XAVIER A MADISON/Examiner, Art Unit 3731 

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731